Citation Nr: 1123927	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits as the child of the Veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to May 1946 as a Philippine Recognized Guerilla.  He died in October 1963.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant submitted additional written evidence at the hearing with a written waiver of RO consideration, which was signed by the appellant.
 

FINDINGS OF FACT

1.  The Veteran died in October 1963.

2.  The appellant is the Veteran's child.

3.  The appellant, who was born in August 1955, attained the age of 18 in August 1973.

4.  There is no evidence of record that the Veteran was service-connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.

5.  There is no competent credible evidence of record that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits have not been met. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 


Legal criteria

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect. The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2010). 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 


Analysis

The appellant was born in August 1955, and attained the age of 18 in August 1973. The appellant asserts that she is the child of the Veteran and there is no evidence to the contrary. 

The Veteran died in October 1963 from pulmonary tuberculosis.  There is no evidence of record that the Veteran was service-connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.  In a December 2004 decision, the Board denied his widow's claim for entitlement to service connection for the cause of the Veteran's death.  The Veteran's widow died in March 2009.  The appellant filed a claim for death benefits in June 2009.  The appellant asserts that she entitled to death benefits based on being a child of the Veteran.  She avers that the Veteran got sick during his service, and that she, and her siblings, are entitled to the "benefits that were due him."  

Initially, the Board notes that the appellant is older than 18, having attained that age more than three decades ago.  (She is also older than 23 years of age, the age limit for receiving benefits based on pursuing a course of instruction at an approved educational institution.)  The appellant has not made any contentions, and there is no medical evidence of record, that she was permanently incapable of self-support by reason of physical or mental defect, prior to attaining the age of 18.  As noted above, the term "child" for VA benefit purposes is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support.  The appellant testified at the Board hearing and did not give any indication that she was incapable of self support due to a physical or mental defect attained prior to reaching age 18.  In addition, both her testimony and her written statements indicate that she believes that she is entitled to "accrued benefits."  As noted above, the Veteran was not service connected for any disability at the time of his death in 1963, did not have a claim pending at the time of his death, and his widow was denied, in 2004, service connection for the cause of his death.  Accrued benefit claims must be filed within one year from the date of the Veteran's death.  Thus, any claim for accrued benefits would have had to have been filed in 1964. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) (2010).

The Board finds that the preponderance of the evidence is against a finding that the appellant is under the age of 18, under the age of 23 and pursuing a course of education or training, or that she became permanently incapable of self support by reason of physical or mental defect prior to age eighteen; thus, the appellant is not entitled to VA death benefits, to include dependency and indemnity compensation, and service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310 and 38 C.F.R. § 3.57.  In addition, the Board notes that the appellant contends that her siblings are also entitled to benefits.  (See Board hearing transcript, page 7.)  This argument is not the appellant's to make. 



ORDER

Entitlement to VA death benefits as the child of the Veteran is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


